     Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 1 of 12 Page ID #:316

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV21-00654 JAK (Ex)                                         Date    February 9, 2021
 Title        Mrs. Olson Coffee Hut v. County of Ventura et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    T. Jackson                                            Not Reported
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                     Not Present                                           Not Present


 Proceedings:            (IN CHAMBERS) ORDER RE APPLICATION FOR TEMPORARY
                         RESTRAINING ORDER, AND ISSUANCE OF ORDER TO SHOW CAUSE
                         RE PRELIMINARY INJUNCTION (DKT. 2); AND

                         EX PARTE APPLICATION TO REMAND TO STATE COURT PURSUANT
                         TO 28 U.S.C. § 1447(c) AND REQUEST FOR COSTS AND FEES AGAINST
                         PLAINTIFFS (DKT. 17)

I.       Introduction

On January 25, 2021, “Mrs. Olson’s Coffee Hut, a proprietorship DBA William Olson and Matt Olson …”
(the “Coffee Hut”) and “The Original Pizza Cookery and Jordan Daniel Klemper” (the “Pizza Cookery”)
(collectively, “Plaintiffs”) brought this action against the County of Ventura (“Ventura”) and Robert Levin,
M.D., in his capacity as Ventura Health Officer (“Levin”) (collectively, the “Ventura Parties”). Dkt. 1. The
claims asserted arise from the actions by the Ventura Parties to enforce COVID-19 public health orders
at restaurants operated by Plaintiffs. The Complaint asserts three causes of action pursuant to 42
U.S.C. § 1983: (i) inverse condemnation in violation of the Fifth Amendment and Fourteenth
Amendment; (ii) denial of substantive due process under the Fourteenth Amendment; and (iii) denial of
procedural due process under the Fourteenth Amendment. Dkt. 1 ¶¶ 29-77.

The same day that Plaintiffs filed the Complaint, they also removed two cases that were pending in the
Ventura Superior Court: (i) County of Ventura, et al. v. The Original Pizza Cookery, et al., No. 56-2021-
00549347-CU-MC-CTA (Ventura Superior Court, January 8, 2021) (the “Pizza Cookery Action”); and (ii)
County of Ventura, et al. v. Mrs. Olson’s Coffee Hut, et al., No. 56-2021-0054955-CU-MC-VTA (Ventura
Superior Court, January 19, 2021) (the “Coffee Hut Action”). Dkt. 7. Although the removal is captioned
“Notice of Removal by United States of America,” (Dkt. 7 (the “Notice of Removal”)), the United States
is not a party in the actions or to the Notice of Removal.

On January 25, 2021, Plaintiffs also filed an “Application for Temporary Restraining Order, and
Issuance of Order to Show Cause Re: Preliminary Injunction.” Dkt. 2 (“the “TRO Application”). On
February 3, 2021, the Ventura Parties filed an opposition to the TRO Application. Dkt. 21 (the “TRO
Opposition”).

On February 1, 2021, the Ventura Parties filed an “Ex Parte Application to Remand to State Court
                                                                                                Page 1 of 12
      Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 2 of 12 Page ID #:317

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

 Case No.         LA CV21-00654 JAK (Ex)                                      Date   February 9, 2021
 Title            Mrs. Olson Coffee Hut v. County of Ventura et al.

Pursuant to 28 U.S.C. § 1447(c) and Request for Costs and Fees Against Plaintiffs.” Dkt. 17 (the
“Remand Application”). Plaintiffs were ordered to file an opposition to the Application on or before
February 3, 2021. Dkt. 20. No opposition has been filed.

For the reasons stated in this Order, the TRO Application is DENIED and The Remand Application is
GRANTED-IN-PART.

II.          Request for Judicial Notice

The Ventura Parties filed a Request for Judicial Notice in support of the TRO Opposition (the “RJN”
(Dkt. 22)) in which they seek judicial notice of the following:

         •    Exhibit 1: Declaration of Levin in Support of the Ex Parte Application for Temporary
              Restraining Order and Order to Show Cause re Issuance of Preliminary Injunction filed in the
              Pizza Cookery Action.
         •    Exhibit 2: Executive Order N-33-20 issued by Governor Gavin Newson dated March 19, 2020.
         •    Exhibit 3: Order of the State Public Health Officer dated March 19, 2020.
         •    Exhibit 4: Statewide Public Health Officer Order dated July 13, 2020.
         •    Exhibit 5: A print out from https://covid19.ca.gov/roadmap-counties/, a website maintained by
              the State of California, as it appeared on August 1, 2020.
         •    Exhibit 6: Regional Stay at Home Order dated December 3, 2020.
         •    Exhibit 7: “Regional Stay at Home Order – Questions and answers: Can I still get takeout or
              food delivery under a Regional Stay at Home Order?,” as of January 12, 2020, available
              online at https://covid19.ca.gov/stay-home-except-for-essential-needs/#regional-stay-home-
              order.
         •    Exhibit 8: Declaration of Stephanie Paramo in Support of the Ex Parte Application for
              Temporary Restraining Order and Order to Show Cause re Issuance of Preliminary Injunction
              filed in the Pizza Cookery Action.
         •    Exhibit 9: Declaration of Levin in Support of the Ex Parte Application for Temporary
              Restraining Order and Order to Show Cause re Issuance of Preliminary Injunction filed in the
              Coffee Hut Action.
         •    Exhibit 10: Declaration of Andrew Dickson in Support of the Ex Parte Application for
              Temporary Restraining Order and Order to Show Cause re Issuance of Preliminary Injunction
              filed in the Coffee Hut Action.
         •    Exhibit 11: January 29, 2021 Order re Plaintiffs’ Application for Temporary Order and
              Issuance of Order to Show Cause Re: Preliminary Injunction, filed on January 29, 2021 in
              Westlake Fitness, LLC et al v. County of Ventura and Robert Levin, M.D., No. 2:21-cv-00770-
              CBM (Ex) (C.D. Cal. Jan. 28, 2021).
         •    Exhibit 12: https://covid19.ca.gov/stay-home-except-for-essential-needs/, a website
              maintained by the State of California.
         •    Exhibit 13: https://covid19.ca.gov/safer-economy/, a website maintained by the State of
              California.

“The court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is
generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).
                                                                                                Page 2 of 12
  Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 3 of 12 Page ID #:318

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV21-00654 JAK (Ex)                                          Date    February 9, 2021
 Title        Mrs. Olson Coffee Hut v. County of Ventura et al.

Under this standard, judicial notice is appropriate as to public records, government documents, judicial
opinions, documents on file in federal or state courts, municipal ordinances, newspaper and magazine
articles, and the contents of websites. See, e.g., Makaeff v. Trump Univ., LLC, 715 F.3d 254, 259 n.2
(9th Cir. 2013); Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012); Tollis, Inc. v. City of San
Diego, 505 F.3d 935, 938 n.1 (9th Cir. 2007); United States v. Chapel, 41 F.3d 1338, 1342 (9th Cir.
1994); Heidelberg, Inc. v. PM Lithographers, Inc., No. 2:17-CV-02223-AB-AJWx, 2017 WL 7201872, at
*2-3 (C.D. Cal. 2017); U.S. ex rel. Modglin v. DJO Glob., Inc., 114 F. Supp. 3d 993, 1008 (C.D. Cal.
2015).

Exhibits 1, 8, 9, and 10 are declarations filed in other actions. As noted, judicial notice may be taken of
documents on file in state courts. Harris, 682 F. 3d at 1132. However, notice of such documents is “not
for the truth of the matters asserted in other litigation, but rather to establish the fact of such litigation
and related filings.” Liberty Mut. Ins. Co. v. Rotches Pork Packers, Inc., 969 F.2d 1384, 1388 (2d
Cir.1992) (quoting Kramer v. Time Warner Inc., 937 F.2d 767, 774 (2d Cir.1991)). This rule has been
applied to declarations filed in other actions. See Baker v. California Dep't of Corr., 484 F. App'x 130,
132 (9th Cir. 2012) (denying request for judicial notice of fact stated in a declaration filed in another
action because it “is not an uncontroverted fact for which judicial notice would apply.”); Steward v.
West, No. CV1302449BROJCX, 2014 WL 12591933, at *5 (C.D. Cal. Aug. 14, 2014) (“[T]he Court may
not take judicial notice of the contents of these declarations without an independent basis for doing
so—and Plaintiffs have not provided the Court with any.”); Robinson v. Chaplin, No. CV 07-2505-CJC
(PJW), 2010 WL 1433883, at *1 (C.D. Cal. Feb. 16, 2010), report and recommendation adopted, No.
CV 07-2505-CJC (PJW), 2010 WL 1433881 (C.D. Cal. Apr. 8, 2010) (“The Court can only take judicial
notice that the declarations were in fact filed in that action. The facts described in those declarations
are not ‘generally known,’ and the declarants are not sources ‘whose accuracy cannot reasonably be
questioned,’ as is required for the Court to take judicial notice under Federal Rule of Evidence 201(b).”);
Bass v. Cty. of Butte, No. CIV-S-02-2443 DFL/CG, 2004 WL 1925468, at *2 (E.D. Cal. Aug. 6, 2004)
(“[T]he court may only take judicial notice of the existence of the document as a public record—there
must be an independent basis for taking notice of the facts referenced in the declaration.”).
Nonetheless, given that the declarations were filed in an action that has been removed to this Court,
the Court will consider the declarations as if they were originally filed with this Court.

Exhibits 2, 3, 4, and 6 are Orders that are matters of public record. Therefore, these are properly
subject to judicial notice. W. Coast Hotel Mgmt., LLC v. Berkshire Hathaway Guard Ins. Companies,
No. 220CV05663VAPDFMX, 2020 WL 6440037, at *3 (C.D. Cal. Oct. 27, 2020).

Exhibits 5, 7, 12, and 13 are citations to government websites or printouts from such websites. These
are properly subject to judicial notice. See U.S., ex rel. Modglin, 114 F. Supp. 3d at 1008 (“Under Rule
201, the court can take judicial notice of ‘public records and government documents available from
reliable sources on the Internet,’ such as websites run by governmental agencies.”); Daniels–Hall v.
National Educ. Ass’n, 629 F.3d 992, 999 (9th Cir. 2010) (taking judicial notice of information on the
websites of two school districts because they were government entities); Paralyzed Veterans of Am. v.
McPherson, No. C 06-4670, 2008 WL 4183981, *5 (N.D. Cal. Sept. 8, 2008) (“Information on
government agency websites has often been treated as properly subject to judicial notice”).

Exhibit 11 is an Order issued in another action pending in this District. Because it a document on file in
a federal court, it is properly subject to judicial notice. Harris, 682 F. 3d at 1132. However, Courts
                                                                                                 Page 3 of 12
       Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 4 of 12 Page ID #:319

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.      LA CV21-00654 JAK (Ex)                                       Date    February 9, 2021
 Title         Mrs. Olson Coffee Hut v. County of Ventura et al.

“generally cannot take notice of findings of fact from other proceedings for the truth asserted therein
because these findings are disputable and usually are disputed.” Gen. Elec. Capital Corp. v. Lease
Resolution Corp., 128 F.3d 1074, 1082 n.6 (7th Cir. 1997); see also Neilson v. Union Bank of
California, N.A., 290 F. Supp. 2d 1101, 1113 (C.D. Cal. 2003) (collecting cases); Int'l Star Class Yacht
Racing Ass'n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70-71 (2d Cir. 1998). Therefore, judicial
notice is taken of Exhibit 11 to establish the existence of the Order and related litigation, but not for
findings of fact made in the Order.

For these reasons, the RJN is GRANTED subject to the limitations stated above.

III.      Factual Background

          A.    California Public Health Orders

On March 4, 2020, Governor Gavin Newsom (“Newsom”) “proclaimed a State of Emergency to exist in
California as a result of the threat of COVID-19.” Dkt. 22-1 at 10. On March 19, 2020, Newsom issued
Executive Order N-33-20 (the “Executive Order”) stating that its purpose was to preserve public health
and safety in light of the COVID-19 pandemic. Id. at 10. The Executive Order directed that all residents
of California “immediately heed” the March 19, 2020 Order of the State Public Health Officer. Id. The
March 19, 2020 directed all individuals to stay home except as needed to maintain continuity of certain
operations. Id. at 13. Over the course of the pandemic, California officials have issued further orders
with the stated purpose of preserving public health and safety. See, e.g., Dkt. 22-1 at 15-19. California
has also released a “blueprint for reducing COVID-19 in the state with revised criteria for loosening and
tightening restrictions on activities.” COVID19.CA.GOV, Blueprint for a Safer Economy, Feb. 3, 2021,
https://covid19.ca.gov/safer-economy/.

          B.    Ventura Superior Court Actions

On January 8, 2021, the Ventura Parties brought the Pizza Cookery Action against the Original Pizza
Cookery and its alleged owner, Jordan Daniel Klempner (collectively, the “Pizza Cookery Action
Defendants”). Dkt. 7-1 at 63. The Complaint in the Pizza Cookery Action alleges that the Pizza Cookery
Action Defendants have been ordered to cease food operations at the restaurant through the following:
(i) a “Closure Order” issued by Levin on or around November 20, 2020, and (ii) a “Notice of Temporary
Suspension of Permit and Order of Immediate Closure” issued by the Ventura County Environmental
Health Division on or around the same day. Id. at 68-69. The Complaint also alleges that,
notwithstanding these orders, the Pizza Cookery Action Defendants continue to operate the restaurant
and allow on-site dining. Id. at 69. The Pizza Cookery Action Complaint requests a temporary
restraining order, preliminary injunction, and permanent injunction, to bar the Pizza Cookery Action
Defendants from violating the Closure Order and certain state public health orders. Id. at 70.

On January 19, 2021, the Ventura Parties brought the Coffee Hut Action against Mrs. Olson’s Coffee
Hut, a proprietorship; William Thomas Brimigion, Jr., individually and d/b/a Mrs. Olson’s Coffee Hut;
and Matt Brimigion (collectively, the “Coffee Hut Action Defendants”). Dkt. 7-1 at 3. The allegations in
the Complaint in the Coffee Hut Action are similar to those in the Pizza Cookery Action. The Ventura
Parties allege that the Coffee Hut Action Defendants have been ordered to cease operations at the
restaurant through the following: (i) a “Closure Order” issued by Levin on or around December 22,
                                                                                               Page 4 of 12
  Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 5 of 12 Page ID #:320

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV21-00654 JAK (Ex)                                          Date    February 9, 2021
 Title         Mrs. Olson Coffee Hut v. County of Ventura et al.

2020, and (ii) a “Notice of Temporary Suspension of Permit and Order of Immediate Closure” issued by
the Ventura County Environmental Health Division on or around January 11, 2021. Id. at 8-9. The
Ventura Parties allege that, notwithstanding these orders, the Coffee Hut Action Defendants continue to
operate their restaurant and have allowed on-site dining. Id. at 9. The Coffee Hut Action Complaint
seeks as relief a temporary restraining order, preliminary injunction, and permanent injunction, to bar
the Coffee Hut Action Defendants from violating the Closure Order and certain state public health
orders. Id. at 10.

         C.     The Federal Action

The Complaint in this action is not a model of clarity. It appears to be based on a form complaint. For
example, the Complaint alleges as follows:

         The [Executive Order] “impinged upon [John Q. Business Owner’s] use and enjoyment of [his]
         property [in Anytown CA]” and separately impinges upon the use of his Tangible Property. . . .

         the Governor has arbitrarily, irrationally and capriciously “impinge[d] upon [Plaintiff’s] use and
         enjoyment of his property [in Anytown CA]” by, inter alia . . .

Dkt. 1 ¶ 60, 62 (substitutions in original).

Furthermore, the Complaint in this action is substantively the same as the Complaints filed in two other
actions currently pending in this District: Oxnard Bootcamp LLC et al v. County of Ventura et al., No.
2:21-cv-00339-JFW (MRWx) (C.D. Cal. January 13, 2021) (the “Oxnard Action”); and Westlake Fitness
LLC et al v. County of Ventura et al., No. 2:21-cv-00770-CBM (Ex) (C.D. Cal. January 28, 2021) (the
“Westlake Action”). The Oxnard Action and Westlake Action were brought by Ventura-based
businesses, who are represented by the same counsel who represents Plaintiffs in this action, and
name the same Defendants who are parties in this action.

The Complaint alleges that, in 2019, Plaintiffs’ businesses generated “a large amount of income per
month in revenue.” Dkt. 1 ¶ 19. The Complaint alleges that “[t]he [Executive Order] was an order that
Plaintiffs was [sic] immediately disallowed from operating his business.” It is unclear who is referred to
by the pronoun “his,” or which of the two businesses were allegedly affected.

The Complaint alleges that, “On May 26th and July 28th 2020, under threat of fines and imprisonment,
Plaintiff was forced to cease operating the Business. Plaintiff was forced to contact his employees and
inform each of them not to come to work, because they had all been laid off indefinitely.” Id. ¶ 21.
Again, it is unclear whether the “Business” is the Pizza Cookery or the Coffee Hut, which individual was
forced to contact employees, or which specific orders were issued on May 26, 2020 and July 28, 2020
that required the “Business” to cease operating. The same allegations were made in the Oxnard Action
and Westlake Action, and the Ventura Superior Court actions allege that orders regarding the Plaintiffs’
restaurants were made in late 2020 and January 2021. Consequently, it remains unclear as to whether
Plaintiffs were ordered to close their restaurants on May 26, 2020 and July 28, 2020 or if these dates
were copied from an earlier complaint, and pasted into the Complaint in this action.

The Complaint alleges that, by “prohibiting access to Tangible Property at a Physical Location, the
                                                                                                  Page 5 of 12
  Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 6 of 12 Page ID #:321

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV21-00654 JAK (Ex)                                             Date    February 9, 2021
 Title        Mrs. Olson Coffee Hut v. County of Ventura et al.

[Executive Order] has made it ‘commercially impracticable’ to use the business property belonging to
Plaintiffs for any economically beneficial purpose.” Id. ¶ 4. The term “Physical Location” is not defined.
The Complaint further alleges “Plaintiffs has [sic] incurred more than a quarter of a million dollars in lost
profits.” Id. ¶ 22. It is alleged that “[t]he [Executive Order] prevents Plaintiffs from using his [sic] Physical
Location and his [sic] Tangible Property sit idle in the Physical Location he [sic] is prohibited from
accessing.” Id. ¶ 24. The meaning of the pronoun “he” is unclear. The Complaint alleges “Plaintiffs have
inquired of a listing agent what the Businesses could be sold for at present. Plaintiffs are informed that,
because of the economic uncertainty brought about by the Shutdown Order, the Business [sic] as such
cannot be sold at all, or could only be sold at a tremendous discount, as compared to its former value.”
Id. ¶ 25.

Plaintiffs do “not challenge the rationale for the [Executive Order], nor the Governor’s authority to issue
it.” Id. ¶ 2. However, Plaintiffs allege that “the Government has placed the cost of these Orders squarely
upon the shoulders of private individuals, including Plaintiffs, and has failed to justly compensate
Plaintiffs for this taking, as a constitutionally permissible order would require.” Id. ¶ 3.

As noted, the Complaint asserts three causes of action under 42 U.S.C. § 1983: (i) inverse
condemnation in violation of the Fifth Amendment and Fourteenth Amendment; (ii) denial of substantive
due process under the Fourteenth Amendment; and (iii) denial of procedural due process under the
Fourteenth Amendment. Dkt. 1 ¶¶ 29-77.

The Complaint refers to “Defendant Governor Gavin Newsom” and frequently appears to address his
actions rather than those of the Ventura Parties. See, e.g., Dkt. 1 ¶ 12 (“Defendant Governor Gavin
Newsom issued Executive Order N-33-20.”); ¶ 60 (“Defendant’s actions, including issuance and
enforcement of the [Executive Order], constitute the official policy, custom, and practices of the State of
California.”); ¶62 (“the Governor has arbitrarily, irrationally and capriciously ‘impinge[d] upon [Plaintiff’s]
use and enjoyment of his property [in Anytown CA]’ by, inter alia . . .”). However, Newsom is not named
as a party in the portion of the Complaint identifying the Defendants, (id. ¶¶ 9-10), or in the caption of
the Complaint, (id. at 1). When Plaintiffs were ordered to serve the Complaint and TRO Application on
Defendants, (Dkt. 12), they filed a certificate of service stating that service was effected on “the
defendants’ attorney Jaclyn Smith to the email address: Jaclyn.smith@ventura.org,” (Dkt. 13). There is
no evidence that Newsom or any of his agents were served.

Although many of the allegations in the Complaint are directed at Newsom and the Executive Order,
others are directed at the Ventura Parties. For example, the Complaint alleges that “Ventura County
and its officers thus acted under color of state law in enforcing the [Executive Order] only to public
places, which was issued to serve a well-recognized public purpose by a duly elected state official.”
Dkt. 1 ¶ 32.

The Complaint seeks the following relief: (i) a declaratory judgment that the issuance and enforcement
of the Executive Order was an unconstitutional regulatory taking without just compensation under the
Fifth Amendment; (ii) just compensation for the business value lost as a result of the Executive Order;
(iii) punitive damages; and (iv) attorney’s fees and costs. Dkt. 1 at 19-20. The Complaint also seeks a

         Permanent Injunction prohibiting Defendant and future Governors from issuing any
         Emergency Order that deprives an otherwise law-abiding business owner of the right to
                                                                                                    Page 6 of 12
  Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 7 of 12 Page ID #:322

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV21-00654 JAK (Ex)                                          Date    February 9, 2021
 Title        Mrs. Olson Coffee Hut v. County of Ventura et al.

         operate the business in an economically productive manner by utilizing any Tangible
         Property at any Physical Location legally controlled by the business owner, unless at
         least one of the two following conditions are met: (1) the Emergency Order contains a
         directive to justly compensate the business owner for fair market value lost as a direct
         and proximate result of said Emergency Order; or (2) the Emergency Order is necessary
         to free up essential equipment and manpower for critical uses, and only after an
         appellate review of any classification determining which businesses, which equipment,
         and which manpower are and are not deemed critical.

Id. at 19. The TRO Application contains an identical request for an injunction, but its first sentence
omits several words used in the Complaint:

         Permanent Injunction prohibiting Defendant and future Emergency Order that deprives an
         otherwise law-abiding business owner of the right . . .

Dkt. 2 at 10-11.

Matt Olson and Jordan Daniel Klemper each signed a verification as to the facts alleged in the
Complaint and stated in the TRO Application. Dkt. 5, 6.


         D.     Notice of Removal

On January 25, 2021, Plaintiff filed the Notice of Removal. Dkt. 7. Plaintiff removed the Pizza Cookery
Action and Coffee Hut Action seeking to have them become part of this action. The Notice of Removal
states that the removal is “pursuant to 28 U.S.C. § 1442(a)(1).” Dkt. 7 at 2. The Notice of Removal also
states, “The grounds for removal are as follows: this case involves a question of federal constitutional
law, such that original jurisdiction lies in this Court under U.S. Constitution Amend. V, XIV, 42 U.S.C. §
1983, § 1988 and 28 U.S.C. § 1331(a).” Dkt. 7 at 2.

         E.     Statements in the Remand Application

The Remand Application asserts that the Notice of Removal “is a baseless attempt to derail and delay
the adjudication of two separate state court proceedings in which [the Ventura Parties] seek to prevent
Plaintiffs from continuing to violate California’s public health policy.” Dkt. 17 at 3. The Remand
Application makes the following arguments: (i) removal is procedurally defective and improperly
attempts to consolidate two Superior Court Actions, (ii) the removal is substantively unjustified, (iii) the
Remand Application warrants ex parte relief, and (iv) the Ventura Parties are entitled to recover their
attorney’s fees and costs associated with the remand. Id. at 7-12.

Counsel for the Ventura Parties filed a declaration in support of the Remand Application. Dkt. 18. That
counsel declares that hearings on ex parte applications for a temporary restraining order were set for
January 26, 2021 in both the Coffee Hut Action and Pizza Cookery Action. Id. ¶¶ 3, 5. Counsel also
declares that, due to the filing of the Notice of Removal, the Ventura Superior Court stayed both the
Pizza Cookery Action and the Coffee Hut Action, and consequently did not proceed on the ex parte
applications by the Ventura Parties for temporary restraining orders. Id. at ¶ 6.
                                                                                                 Page 7 of 12
  Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 8 of 12 Page ID #:323

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV21-00654 JAK (Ex)                                             Date    February 9, 2021
 Title        Mrs. Olson Coffee Hut v. County of Ventura et al.


Counsel for the Ventura Parties declares that her hourly rate is $242. Id. ¶ 8. She also declares that
she “spent a total of 19.5 hours reviewing [P]laintiffs Notice of Removal, researching case law,
preparing the ex parte application to remand, [her accompanying declaration], and proposed order.” Id.
Accordingly, counsel declares that the Ventura Parties incurred $4719 in fees as a result of the Notice
of Removal. Id.

IV.      TRO Application

         A.     Legal Standards

In general, a temporary restraining order is a form of immediate relief whose purpose is to preserve the
status quo pending a hearing on a request for a preliminary injunction. 11A Mary Kay Kane, Federal
Practice and Procedure § 2951 (3d ed. Apr. 2020). The legal standards for a temporary restraining
order and a preliminary injunction are “substantially identical.” Stuhlbarg Int’l Sales Co., Inc. v. John D.
Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001).

“A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 24 (2008) (citing Munaf v. Geren, 553 U.S. 674, 689-90 (2008)). Instead, in
determining whether to grant such relief, a court “must balance the competing claims of injury and must
consider the effect on each party of the granting or withholding of the requested relief.” Id. (quoting
Amoco Prod. Co. v. Gambell, 480 U.S. 531, 542 (1987)). To warrant the issuance of a temporary
restraining order, the moving party must establish: (i) it is likely to succeed on the merits of its
underlying claims; (ii) it is likely to suffer irreparable harm unless the requested relief is granted, i.e., for
the time period between granting the relief and the hearing on the preliminary injunction; (iii) the
balance of the equities between the parties tips in its favor; and (iv) and an injunction is in the public
interest. See Am. Trucking Ass’ns, Inc. v. City of L.A., 559 F.3d 1046, 1052 (9th Cir. 2009) (citing
Winter, 555 U.S. at 20).

The Ninth Circuit applies a “sliding scale” approach to the review of a request for a temporary
restraining order or one for a preliminary injunction. Thus, “the elements of the preliminary injunction
test are balanced, so that a stronger showing of one element may offset a weaker showing of another.”
Pimental v. Dreyfus, 670 F.3d 1096, 1105 (9th Cir. 2012) (quoting All. for the Wild Rockies v. Cottrell,
632 F.3d 1127, 1131 (9th Cir. 2011)). Where the moving party establishes “serious questions going to
the merits,” and demonstrates “a balance of the hardships that tips sharply towards [it],” a preliminary
injunction is warranted “so long as the [moving party] also shows that there is a likelihood of irreparable
injury and that the injunction is in the public interest.” Cottrell, 632 F.3d at 1135.

Likelihood of success on the merits is “the most important factor” in determining whether interim,
injunctive relief is warranted. Environmental Protection Information Ctr. v. Carlson, 968 F.3d 985, 990
(9th Cir. 2020). If the moving party fails to show a likelihood of success on the merits, the court "need
not consider the remaining three [Winter elements]." Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir.
2015) (quoting Ass'n des Eleveurs de Canards et d'Oies du Quebec v. Harris, 729 F.3d 937, 944 (9th
Cir.2013)).



                                                                                                    Page 8 of 12
  Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 9 of 12 Page ID #:324

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV21-00654 JAK (Ex)                                         Date   February 9, 2021
 Title        Mrs. Olson Coffee Hut v. County of Ventura et al.

         B.    Analysis

In the Oxnard Action and Westlake Action applications for interim, injunctive relief were denied. Those
applications were virtually identical to the TRO Application, and brought by similarly situated plaintiffs
against the same defendants. Oxnard Action, Dkt. 12. Westlake Action, Dkt. 13. For the same reasons
stated in those orders, the TRO Application is denied in this action.

To the extent Plaintiffs seek to enjoin the actions of Newsom or “future [g]overnors,” (Dkt. 1 at 19),
Plaintiffs’ Application is denied. As noted, Newsom is not a defendant in this action. Pursuant to Fed. R.
Civ. P. 65(d)(2), a federal court may only issue injunctions and restraining orders that bind the parties,
their officers, agents, servants, employees, and attorneys and other persons who are acting in concert
with those persons. See also Carter v. Bank of Am. N.A., No. CV1206424MMMFFMX, 2012 WL
12893780, at *3 (C.D. Cal. Aug. 24, 2012). “The Court may not attempt to determine the rights of
persons not before it.” James v. United States Marshal Serv., No. 3:17-CV-0414-WQH-BLM, 2018 WL
1172588, at *2 (S.D. Cal. Mar. 6, 2018). There is no evidence that Newsom or future governors meet
these standards.

The TRO Application is also denied to the extent Plaintiffs seek to enjoin the Ventura Parties. The
precise relief sought by the TRO Application is unclear. The caption of the TRO Application states,
“Plaintiffs’ Application for Temporary Restraining Order, and Issuance of Order to Show Cause Re:
Preliminary Injunction.” Dkt. 2 at 1. However, the TRO Application concludes by requesting the
issuance of a permanent injunction. Id. at 10-11; Dkt 1 at 19. To obtain a permanent injunction, a
Plaintiff must show “actual success on the merits.” Indep. Training & Apprenticeship Program v.
California Dep't of Indus. Relations, 730 F.3d 1024, 1032 (9th Cir. 2013). Plaintiffs have made no such
showing.

Nor have Plaintiffs met the burden of showing a likelihood of success on the merits as required for a
temporary restraining order or preliminary injunction. The verifications by Olson and Klemper as to the
Complaint and TRO Application are the only evidence offered. Dkt. 5, 6. These verifications warrant
limited weight given that the Complaint appears to have been copied from those filed in other actions.
There is no other evidence. Therefore, Plaintiffs have not shown a likelihood of success or immediate
and irreparable harm. Indeed, their request for monetary damages, which is discussed below,
undermines an assertion of irreparable harm. Further, in light of the limited evidence proffered, there is
uncertainty as to whether the allegations of immediate harm are affected by more recent orders by
Newsom reducing restrictions on dining at restaurants.

Plaintiffs’ claims appear premised on the assertion that the Ventura Parties have violated the Untied
States Constitution by enforcing the Executive Order. See, e.g., Dkt. 1 ¶ 32 (“The Ventura County and
its officers thus acted under color of state law in enforcing the [Executive Order] only to public places,
which was issued to serve a well-recognized public purpose by a duly elected state official.”). This claim
is unlikely to succeed on the merits. See PCG-SP Venture I LLC v. Newsom, No.
EDCV201138JGBKKX, 2020 WL 4344631, at *8 (C.D. Cal. June 23, 2020) (plaintiff was unlikely to
succeed on allegations that the Executive Order is an unconstitutional taking and violates procedural
and substantive due process).



                                                                                               Page 9 of 12
  Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 10 of 12 Page ID #:325

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      LA CV21-00654 JAK (Ex)                                          Date    February 9, 2021
 Title         Mrs. Olson Coffee Hut v. County of Ventura et al.

Because Plaintiffs have not established that they are likely to succeed on the merits of the claims
advanced in the Complaint, there is no basis for the requested relief. Consequently, it is unnecessary to
consider the remaining three Winter elements. Google, Inc., 786 F.3d at 740. However, for
completeness, Plaintiffs have not made a sufficient showing of a likelihood of irreparable harm.
Plaintiffs concede that Newsom may issue the Executive Order. Dkt. 1 ¶¶ 2-3. Plaintiffs seek monetary
relief for the alleged effects of the Executive Order. See, e.g., id. ¶ 6. Injunctive relief is not granted
where there is an adequate remedy at law, e.g., money damages. Complete Entm't Res. LLC v. Live
Nation Entm't, Inc., No. CV159814DSFAGRX, 2016 WL 3457178, at *3 (C.D. Cal. May 11, 2016)
(“Loss of money is typically not irreparable harm.”); see also Knick v. Twp. of Scott, Pennsylvania, 139
S. Ct. 2162, 2177 (2019) (“Given the availability of post-taking compensation, barring the government
from acting will ordinarily not be appropriate.”).

With respect to the balance of equities between the parties, and the public interest, S. Bay United
Pentecostal Church v. Newsom, 140 S. Ct. 1613-14 (2020) (Roberts, C.J., concurring), is instructive:

         The precise question of when restrictions on particular social activities should be lifted
         during the pandemic is a dynamic and fact-intensive matter subject to reasonable
         disagreement. Our Constitution principally entrusts “the safety and the health of the
         people” to the politically accountable officials of the States “to guard and
         protect.” Jacobson v. Massachusetts, 197 U.S. 11, 38 (1905). When those officials
         “undertake to act in areas fraught with medical and scientific uncertainties,” their latitude
         “must be especially broad.” Marshall v. United States, 414 U.S. 417 (1974). Where
         those broad limits are not exceeded, they should not be subject to second-guessing by
         an “unelected federal judiciary,” which lacks the background, competence, and expertise
         to assess public health and is not accountable to the people. See Garcia v. San Antonio
         Metropolitan Transit Authority, 469 U.S. 528, 545 (1985).

For these reasons, the TRO Application is DENIED.

V.       Remand Application

         A.     Legal Standards

                1.      Ex Parte Relief

The Ventura Parties must show that there is an emergency warranting ex parte relief. Whether to grant
an ex parte application is within the discretion of the district court. See Mission Power Eng’g Co. v.
Cont’l Cas. Co., 883 F. Supp. 488 (C.D. Cal. 1995). To establish the procedural basis for such
emergency relief, the applicant must present evidence showing that it “will be irreparably prejudiced if
the underlying motion is heard according to regular noticed motion procedures.” Id. at 492. Moreover, it
must be established that the moving party is “without fault in creating the crisis that requires ex parte
relief, or that the crisis occurred as a result of excusable neglect.” Id.

                2.      Remand

In general, a civil action may be removed only if, at the time of removal, it is one over which there is
                                                                                                 Page 10 of 12
  Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 11 of 12 Page ID #:326

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV21-00654 JAK (Ex)                                             Date    February 9, 2021
 Title        Mrs. Olson Coffee Hut v. County of Ventura et al.

federal jurisdiction. 28 U.S.C. 1441(a). Because federal courts are courts of limited jurisdiction, the
removal statute is strictly construed and any doubt as to the appropriateness of removal is resolved in
favor of remand. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Thus, the removing party has
the burden of establishing that removal is proper, including that there is federal jurisdiction over one or
more of the claims. Id. “If a case is improperly removed, the federal court must remand the action
because it has no subject-matter jurisdiction to decide the case.” ARCO Envtl. Remediation, L.L.C. v.
Dep’t of Health & Envtl. Quality of Mont., 213 F.3d 1108, 1113 (9th Cir. 2000).

         B.     Analysis

The Ventura Parties have made a sufficient showing that they will be irreparably harmed if their request
for a remand is heard according to regular noticed motion procedures. In the Ventura Superior Court,
the Ventura Parties requested temporary restraining orders requiring the Pizza Cookery Action
Defendants and Coffee Hut Action Defendants to comply with certain public health orders. Dkt. 7-1 at
10, 70. Hearings on these temporary restraining orders were set for January 26, 2021. Dkt. 18 ¶¶ 3, 5.
Upon removal, the Ventura Superior Court took the hearings off calendar. Id. at ¶ 6. The next hearing
date available in this Court for a regularly noticed civil motion is June 7, 2021. Therefore, the relief
sought by the Ventura Parties in the applications for temporary restraining orders would be
compromised unless the hearing date was advanced. This could be accomplished through an ex parte
application. However, its basis would be the same as that for the present ex parte application.
Therefore, for purposes of the present application, there is a parallel basis for the need for immediate
relief.

Furthermore, the emergency created by the delay in considering the ex parte applications of the
Ventura Parties is not one of their making. Rather, they timely sought a hearing on the applications for
temporary restraining orders in Ventura Superior Court. The hearings were taken off calendar due to
the removal of the actions.

Based on a review of the Notice of Removal and Remand Application, as well as Plaintiffs’ failure to
oppose the Remand Application, remand is appropriate. The caption of the Notice of Removal states
“Notice of Removal by United States of America.” Dkt. 7. The Notice of Removal states that the removal
is “pursuant to 28 U.S.C. § 1442(a)(1).” Dkt. 7 at 2. That section permits removal of a state court action
against the “United States or any agency thereof or any officer (or any person acting under that officer)
of the United States or of any agency thereof, in an official or individual capacity, for or relating to any
act under color of such office. . . . ” 28 U.S.C. § 1442(a)(1). “The statute protects federal officers from
interference with their official duties through state-court litigation.” Fidelitad, Inc. v. Insitu, Inc., 904 F.3d
1095, 1099 (9th Cir. 2018). It does not apply here. Plaintiffs are individual citizens or entities, not the
United States, an agency thereof, federal officers, or persons acting under the direction of federal
officers.

The Notice of Removal also states, “The grounds for removal are as follows: this case involves a
question of federal constitutional law, such that original jurisdiction lies in this Court under U.S.
Constitution Amend. V, XIV, 42 U.S.C. § 1983, § 1988 and 28 U.S.C. § 1331(a).” Dkt. 7 at 2. Actions
involving a federal question may be removed pursuant to 28 U.S.C. § 1331, which provides “district
courts hall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of
the United States.” It is well established that “[t]he presence or absence of federal-question jurisdiction
                                                                                                    Page 11 of 12
    Case 2:21-cv-00654-JAK-E Document 23 Filed 02/09/21 Page 12 of 12 Page ID #:327

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

    Case No.    LA CV21-00654 JAK (Ex)                                            Date        February 9, 2021
    Title       Mrs. Olson Coffee Hut v. County of Ventura et al.

is governed by the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only
when a federal question is presented on the face of the plaintiff's properly pleaded complaint.”
Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Here, each action asserts causes of action for
“Violation of Health Orders” and “Public Nuisance.” Dkt. 7-1 at 9-10, 83-84. These causes of actions do
not present a federal question. Plaintiffs may intend to raise a federal defense in the Superior Court
actions. However, “it is now settled law that a case may not be removed to federal court on the basis of
a federal defense . . . even if the defense is anticipated in plaintiff’s complaint, and even if both parties
concede that the federal defense is the only question truly at issue.” Caterpillar, 482 U.S. at 392.
Accordingly, the Coffee Hut Action and Pizza Cookery Action must be remanded to Ventura Superior
Court. 1

“An order remanding the case may require payment of just costs and any actual expenses, including
attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). “Absent unusual
circumstances, courts may award attorney's fees under § 1447(c) only where the removing party lacked
an objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132,
141 (2005). Removal is not objectively reasonable merely because the removing party’s arguments
lack merit. Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008). However, “[b]ad
faith need not be demonstrated.” Moore v. Permanente Med. Grp., Inc., 981 F.2d 443, 448 (9th Cir.
1992). District courts have “wide discretion” to determine whether attorney fees should be granted
under 28 U.S.C. § 1447(c). Moore, 981 F.2d at 447.

Plaintiffs did not have an objectively reasonable basis for removal. They also stated that the removal
was made by the United States. Nonetheless, in the exercise of discretion, and in light of the focused
work necessary in this action that parallels work in the related ones, the request for an award of
attorney’s fees is denied. However, this is without prejudice to a renewal of such a request in
connection with a later proceeding in this action based on any future, similar actions by Plaintiffs.

VI.         Conclusion

For the reasons stated in this Order, the TRO Application is DENIED. The Remand Application is
GRANTED-IN-PART. The Pizza Cookery Action (No. 56-2021-00549347-CU-MC-CTA) and Coffee Hut
Action (No. 56-2021-0054955-CU-MC-VTA) are REMANDED to the Ventura Superior Court at the
Ventura Hall of Justice.


IT IS SO ORDERED.

                                                                                                       :

                                                               Initials of Preparer      TJ




1 There are other shortcomings with the removal, including that the matters were removed as a collective action,
rather than as individual ones. In light of the other deficiencies in the removal process, it is unnecessary to
address these.
                                                                                                      Page 12 of 12
